EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Siminski on May 17, 2021.

The application has been amended as follows: 

In the claims:

Claims 1-5 (Cancelled)

Claim 6. (Currently amended)  A method of treatment of skin injuries, burns, wounds, or chronic wounds comprising applying tilapia skin as an occlusive dressing to the skin injuries, burns, acute wounds, or chronic wounds, wherein the tilapia skin is produced by a process comprising the following steps:
	removing the tilapia skins with a tool and rinsing in running water, placing the tilapia skins in a 0.9% NaCl sterile saline removing muscle from the tilapia skins, cutting the tilapia skins into pieces, washing with saline, and sterilizing the tilapia skin using the following steps:
	placing the tilapia skins in a sterile container containing about 2% chlorhexidine gluconate solution with surfactant for about 30 minutes;	
	washing the tilapia skins with a sterile solution and placing the tilapia skins in another container containing about 2% chlorhexidine gluconate solution for 30 minutes;
	rinsing the tilapia skins with a sterile solution and placing the skins in a container containing a solution with at least 50% glycerol, saline, and 1% of a solution containing penicillin, streptomycin, and a fungicide composition comprising debacarb and carbendazmin 

Claim 7. (Currently amended)   The method of using tilapia skin according to claim 6, wherein the process of producing tilapia skin further comprises the steps of:
removing the tilapia skins from the solution with at least 50% glycerol, saline, and 1% of a solution containing penicillin, streptomycin, and a fungicide composition comprising debacarb and carbendazmin have elapsed, washing the tilapia skins with a sterile saline solution and placing the tilapia skins in a sterile and hermetic container containing about 75% glycerol, 24% saline and 1% of a solution with penicillin, streptomycin and fungicide composition comprising debacarb and carbendazim, massaging the tilapia skins for 5 minutes in this solution, soaking the tilapia skins for 3 hours in a water bath centrifuge with a stirrer at a constant speed of about 15 revolutions per minute and a temperature of about 37 °C;
tilapia skins, and rinsing them with sterile saline and placing the tilapia skins in a sterile and hermetic container containing about 99% glycerol, and 1% of a solution with penicillin, streptomycin and fungicide composition comprising debacarb and carbendazim, massaging the tilapia skins for 5 minutes in this solution and soaking the tilapia skins in a water bath centrifuge at a temperature of about 37 °C and about 15 revolutions per minute for about 3 hours, packaging the tilapia skins in sterile double plastic envelopes, and storing at about 4 °C 

Claim 8.    (Currently amended) The method of using tilapia skin according to claim 6, wherein the process of producing tilapia skin further comprises the step of performing a bacterial count of the tilapia skin and performing a supplementary sterilization step if the bacterial count in the tilapia skin is above 10/3

9.    (Previously presented) The method of using tilapia skin according to claim 8, wherein the supplementary sterilization step is a radio-sterilization step, with load dosages ranging from 15 to 50 Kilograys.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/            Primary Examiner, Art Unit 1655